PER CURIAM.
By motion for an implementing order, The Florida Bar has requested our approval of a proposed form of contract between the Bar and American Express Company for the purpose of authorizing approved credit plans. The Bar’s motion is granted and the proposed agreement in the form annexed to its motion is approved with the following modification:
a paragraph should be added to the agreement which directs each attorney entering into an agreement with American Express to file with The Florida Bar an executed copy thereof. Any proposed news release with respect to the approval of this plan shall be submitted to this Court for prior approval.
It is so ordered.
ADKINS, C. J., ROBERTS, OVER-TON and ENGLAND, JJ., and CHAP-PELL and WILLIAMS, Circuit Judges, concur.